Motion by respondent in case of B.C. Thomas and Minnie Thomas against W.S. Lynch and Z.C. Lynch. The motion was resisted on ground that an attorney employed in *Page 530 
the case after trial had been furnished the papers and on examination found some of them missing, and his effort to procure them by mail delayed by delay of letters, and the attorney of record was out of the State, resting on the supposition that the "case" had been prepared and served.
April 20, 1910.
After consideration, the Court is of the opinion that the motion to dismiss the appeal herein should be refused, but upon terms.
It is, therefore, ordered that the motion to dismiss appeal be refused upon the conditions that appellants within ten days hereafter pay to the clerk of this Court fifteen dollars as costs and disbursements of respondents' attorneys, and have the case ready for hearing by June 1, 1910, so that the case may be heard during the present term at such time after June 1, 1910, as the Court shall direct.